PER CURIAM.
Insureds, Lisa Marie Mohn and Betty Jane Anderson, appeal the final orders of the trial court entering summary judgment in favor of The Automobile Insurance Company of Hartford (insurer), and entering summary judgment in favor of Grubbs Insurance Agency (Grubbs).
We affirm the summary judgment in favor of the insurer; however, we reverse the summary judgment in favor of Grubbs because the record reveals that there are disputed issues of material fact on at least two matters. First, there are factual disputes concerning the question of whether a copy of the insurer’s notice of cancellation for failure to pay premiums, which was dated September 5, 1988, was received by Grubbs prior to the October 20, 1988 cancellation date of the insureds’ policy. It is undisputed that Grubbs never notified the insureds, who were Grubbs’s clients, of the *1132cancellation notice. The insureds claim that they never received the properly mailed cancellation notice from the insurer and there is evidence in the record that when Grubbs receives a cancellation notice someone at the agency contacts the insured to notify the insured of the notice.
Second, even if Grubbs received its copy of the cancellation notice after the October 20, 1988 date of cancellation, there is a factual dispute as to whether the insurer would have accepted a late payment and reinstated the insureds’ policy prior to November 25, 1988 (the date of the Mohn’s accident) had Grubbs notified the insureds of its receipt of the cancellation notice prior to that date.
Accordingly, we affirm the summary judgment in favor of the insurer (case no. 90-2485) but reverse the summary judgment in favor of Grubbs and remand this cause to the trial court for further proceedings (case no. 91-54).
AFFIRMED in part; REVERSED in part and REMANDED.
COBB, W. SHARP and DIAMANTIS, JJ., concur.